          Case 1:21-cv-04499-LTS Document 3 Filed 08/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAIFAH SALAHUDDIN,

                          Plaintiff,

                     -against-

ACCESS-VR; SRC; ACCES-VR/SRC; ANNE                                 1:21-CV-4499 (LTS)
STERNBACH; REBECCA ROBINSON-
LAWRENCE; LINDA VILLANYI; VANESSA                                 TRANSFER ORDER
SCHOLACK; ANITA DARBY; LOREEN
CAMPELL, all in their individual & official
capacities, other related parties, government &
private Jane/John Doe,

                          Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Shaifah Salahuddin, who appears pro se, asserts claims under multiple federal

statutes, including the Rehabilitation Act of 1973, Title II of the Americans with Disabilities Act

of 1990, and Title VI of the Civil Rights Act of 1964. She also asserts claims under the New York

State and City Human Rights Laws. Plaintiff’s claims arise from the defendants’ alleged

discrimination and retaliation against Plaintiff with regard to her participation in the New York

State Education Department’s Adult Career and Continuing Education Services – Vocational

Rehabilitation (ACCES-VR) program. For the following reasons, the Court transfers this action

to the United States District Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.
           Case 1:21-cv-04499-LTS Document 3 Filed 08/19/21 Page 2 of 4




28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled, and any other entity with the capacity to sue and be sued, if a defendant,

resides “in any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question.” § 1391(c)(1), (2).

       Plaintiff lists as the addresses for the defendants ACCES-VR offices in Albany, Brooklyn,

and New York, New York. Thus, this Court and the United States District Courts for the Northern

and Eastern Districts of New York appear to be proper venues for this action under Section

1391(b)(1). 1 Plaintiff also alleges that a substantial part of the alleged events took place in

Brooklyn. Thus, the United States District Court for the Eastern District of New York is a proper

venue for this action under Section 1391(b)(2).

       Even though venue may be proper here, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent institutional concern to

see to it that the burdens of litigation that is unrelated to the forum that a party chooses are not

imposed unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)



       1
         Albany is located in the Northern District of New York. See 28 U.S.C. § 112(a).
Brooklyn (Kings County) is located in the Eastern District of New York. See § 112(c). New York
County (Manhattan) is located in this judicial district, the Southern District of New York. See
§ 112(b).

                                                   2
             Case 1:21-cv-04499-LTS Document 3 Filed 08/19/21 Page 3 of 4




sua sponte therefore is well established.”); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 n.17 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to

permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer appears to be appropriate for this action. The underlying events

occurred in Brooklyn, in the Eastern District of New York. See § 112(c). In addition, it is likely

that relevant documents and witnesses are located in that judicial district. Thus, the Court

concludes, based on a totality of the circumstances, that it is in the interest of justice to transfer

this action to the United States District Court for the Eastern District of New York. See

§ 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this court. This order closes this action in this court.



                                                   3
          Case 1:21-cv-04499-LTS Document 3 Filed 08/19/21 Page 4 of 4




       The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 19, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 4
